Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
In the Abstract, line 1, “There are provided:” should be removed as it is grammatically awkward and is an implied phrasing that should be avoided in an abstract.
Claim Objections
Claims 1, 2, 6, 9 and 10 are objected to because of the following informalities:  
Claims 1 and 2, line 1 "having" should be - -comprising- -.
Claim 6, the clause "a gap between.." is defining the result of plastic working, this is not a step in the method.  Since the claim is a method claim the structure resulting from a method step should be included with the particular step since structure alone in a method claim is not necessarily limiting.  In this case line 5 of the claim should read - -after the polishing, plastically working the surface to be worked such that a gap...- -.
Claim 9, “UIT” should read - -ultrasonic impact treatment (UIT)- -.
Claim 10, line 6, “according to” should read - -manufactured according to- - 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is defining the product based on its final properties however this is a genus type claim that covers all forms components with the same properties while the specification is directed toward just one species that includes closed/reduced gaps on the surface and open gaps in the core of the stock material.  The species described is meant to be an improvement over a forged product however the features particular to this are not being recited and thus the claim can still read on a forged product.  The claim is unduly board covering more species (a full genus) while the specification is only directed to one specific species.  As stated in MPEP 2163.03(V) an original claim may lack written description support when a broad claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010).  The specification in this case only describes one species and how that species is made which then results in the properties recited by claim 1, however the properties of claim 1 can be part of any device regardless of how the product is made and thus can include a forged product, the specification is clearly directed to avoiding the use of forge products and thus claim 1 covers a broader genus that Applicant is specifically stating is not the invention.  Claim 1 should be amended to include at least one feature that pertains to the sole species described in the application.  See attached interview summary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi, USP 5,259,886 in view of Shimomura, US PGPub 2001/0033706 and further in view of Suzuki, US PGPub 2019/0309386 (qualifies under 35 USC 102(a)(2) based on the filing date of the 7/14/17).
Regarding claim 1, Utsumi discloses a rolling component (bearing component see at least the abstract) comprising a surface (surface of 1), the rolling component including a fiber flow (indicated by 6), the surface and the fiber flow forming an angle of 15 degrees or more (see table 1 which includes flow angles of 15, 30 and 40).
Utsumi does not disclose that the surface has an Ra [surface roughness] of 0.1 um or less, an Rsk [skewness] < 0.
Shimomura teaches that in bearings the Ra can be 0.1 um or less (see paragraphs 0074 and 0088), an Rsk < 0 (discloses negative skewness which is less than 0, see paragraph 0048) for the purpose of providing a finished surface with sufficient durability that is capable of enduring severe conditions during use (see paragraph 0014).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Utsumi and make the component with a surface that has an Ra [surface roughness] of 0.1 um or less, an Rsk [skewness] < 0, as taught by Shimomura, for the purpose of providing a finished surface with sufficient durability that is capable of enduring severe conditions during use.
Utsumi in view of Shimomura further discloses processes for setting the roughness that induce compressive residual stress (see paragraph 0059 of Shimomura, shot peening is one process that induces compressive residual stress, the presence of the stress is also discussed throughout the disclosure of Utsumi), however Utsumi in view of Shimomura is silent with regards to the level of compressive stress and thus does not disclose that the compressive residual stress is 700 MPa or more.
Suzuki teaches subjecting a bearing raceway to a process that imparts compressive residual stress within the range of 340 MPa-1000 Mpa (see paragraphs 0056-0057, it is further noted that Suzuki discloses regions of different compressive stress but the second region can be any value as long as it’s less than the first, see paragraph 0059, and thus all of the surface could fall in the disclosed ranged) for the purpose of improving the service/fatigue life of the bearing (see paragraphs 0055-0057).
It would have further been obvious to one having ordinary skill in the art to modify Utsumi in view of Shimomura and select a compressive residual stress of 700 MPa or more, as taught by Suzuki, for the purpose of further improving the service/fatigue life of the bearing.
Regarding claim 3, Utsumi discloses that the rolling component is made of a steel material (see at least column 4, line 55-65) having an oxygen content of 5ppm or more (see column 4, line 66-column 5, line 26 discussing the additional components of the steel and states 15ppm or less or 9 ppm or less both of which overlap with the range of 5ppm or more recited by the claims).
Regarding claim 4, Utsumi in view of Shimomura and Suzuki discloses that a bearing (not illustrated in Utsumi but discussed in the background and in column 4, lines 55-65 which lists specific parts of a bearing) comprising: an outer ring (see column 4, lines 55-65); a rolling element (roller or ball in column 4, lines 55-65) on an inner circumferential surface of the outer ring (well not shown this is where the rolling element is located in a bearing, between the outer and inner rings); and an inner ring (see column 4, lines 55-65) disposed at an inner circumferential side of the rolling element, at least one of the outer ring, the rolling element and the inner ring being the rolling component according to claim 1 (Utsumi’s disclosure is directed toward making any rolling component, including the parts of a bearing, with the fiber flow features, as modified by the other references above the combination renders obvious a bearing with all the features of claim 1), and the surface of the rolling component being one of a raceway surface of the outer ring, a raceway surface of the inner ring, and a raceway surface of the rolling element.
Allowable Subject Matter
Claims 2 and 5-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 calls for gaps around non-metallic inclusions on a surface side of the component to be smaller than gaps around the inclusions that are within the interior (at the core) of the material in addition to the fiber flow requirement.  Utsumi while addressing the fiber flow and the presence of inclusions discloses that the product is forged.  Forging, as further pointed out by Utsumi, acts to unify the density of the product, in other words the presences of voids and the size is made so that it is generally even throughout the part.  This is the opposite of what is being claimed.  The invention claimed and disclosed by Applicant is not a forged product and thus allows for different gaps/void sizes and a non-uniform density.  The invention by Applicant is only a surface worked part where the surface is densified leaving the underlying or interior structure generally untouched from the stock material, it is the surface working only that closes gaps on the outer side but not on the inner side.  A forged product cannot be said to have this gap configuration and the disclosure of Utsumi is directed to providing a uniform density, by forging, with the fiber flow and therefore further teaches away from a configuration as claimed in claim 2.  The other cited prior art also relates to forging of the product to have the desired fiber flow but again forging would act to uniform the density of the part and thus teaches away from the final configuration of the instant application.
Similarly claim 5 is defining a method of manufacturing that includes preparing a member with a surface to be worked and a fiber flow, then polishing and after polishing plastically working the surface to have the listed properties and the fiber flow angle of 15 degrees or more.  Shibata, USP 7,685,717, discloses a similar process but is silent to the fiber flow angle relative to the surface, the next closest prior art of record, like Utsumi, are directed to forging a part to have a particular fiber flow which teaches away from both the method claim and the method of Shibata which is directed toward non-forged parts.  In other words a forged part is made during one process that plastically works the full part to achieve the desired result/shape, forging a part to have a particular fiber flow would not be subject to plastic working after polishing as the surface has already been plastically worked when the full product was forged and thus forging to provide a particular fiber flow teaches away from the process/order of operations outlined by claim 5.
The reasons explained for claim 2 and 5 above also hold true for claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656